Citation Nr: 1748456	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-31 783	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for migraine headaches since February 7, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to November 2014. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially requested a Board hearing via videoconference in her September 2014 Substantive Appeal (VA Form 9).  In a September 2017 letter, the Veteran was notified of the time and place of her scheduled October 2017 Board hearing.  As discussed in more detail below, the Veteran withdrew the present appeal in writing prior to the scheduled hearing.  Therefore, the request for a hearing is considered withdrawn as well.  See 38 C.F.R. § 20.702(e) (2017).


FINDING OF FACT

The Veteran withdrew her claim of entitlement to an initial compensable disability rating for migraine headaches in an October 2017 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable disability rating for migraine headaches since February 7, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

The Veteran submitted a written statement in October 2017 indicating that she wished to "cancel all of the issues of [her] appeal."  The record shows that the only issue on appeal in her case is the claim of entitlement to an initial compensable disability rating for migraine headaches.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202 (2017).  The Board does not have jurisdiction to review this claim and the appeal is therefore dismissed.


ORDER

The issue of entitlement to an initial compensable disability rating for migraine headaches since February 7, 2012 is dismissed.




		
A. P. SIMPSON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


